ORDER

PER CURIAM.
Tyree M. Williams (Movant) appeals the judgment of the Circuit Court of the City of St. Louis denying his Rule 29.15 motion for post-conviction relief. Movant argues that the motion court erred in denying, without an evidentiary hearing, his claims that: (1) the trial court failed to conduct a proper inquiry as to whether Movant wanted to represent himself at trial; and (2) appellate counsel was ineffective for failing to assert that the trial court erred in denying Movant’s request to proceed pro se. Movant also contends that the motion court erred in denying his motion for change of judge in the post-conviction proceeding.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).